PER CURIAM.
We affirm appellant’s convictions. We reverse the trial court’s imposition of a departure sentence.
The trial court sentenced appellant to twenty-five years in prison on his conviction of armed robbery and to concurrent five-year sentences for his convictions of burglary and false imprisonment. The twenty-five-year sentence constitutes a departure from the sentencing guidelines. The state concedes and we agree that the departure sentence must be reversed because the trial court failed to enter a written order explaining its reasons for the departure.
Accordingly, we affirm appellant’s conviction. We reverse appellant’s sentence for armed robbery and remand this cause to the trial court with instructions to resentence appellant within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990); McGowan v. State, 648 So.2d 1225 (Fla. 4th DCA 1995).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, SHAHOOD and GROSS, JJ., concur.